DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending and are currently under examination. The restriction requirement separating claims 1-5 from claims 6-8 is withdrawn in view of an error made in the restriction requirement mailed on January 1, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261). 
In regard to claim 1, Omori et al. (‘261) discloses steel having a bainitic microstructure in an amount that is more than 50% 	that would be used for nitrocarburizing having compositions relative to that of the instant invention as set forth below (abstract, [0023-0035], and [0059-0086]). 
Element
Instant Claim
(mass percent)
Omori et al. (‘261)
(mass percent)
Overlap 
C
0.01 – 0.10
0.01 – less than 0.10
0.01 – less than 0.10
Si
0 - 1
0 – 1 
0 – 1 
Mn
0.50 – 3.00
0.50 – 3.0 
0.50 – 3.0 
Element
Instant Claim
(mass percent)
Omori et al. (‘261)
(mass percent)
Overlap 
P
0 – 0.02 
0 – 0.02 
0 – 0.02 
S
0 – 0.06 
0 – 0.06 
0 – 0.06 
Cr
0.30 – 0.90 
0.30 – 3.0 
0.30 – 3.0
Mo
0.005 – 0.20 
0.005 – 0.40 
0.005 – 0.20 
V
0.02 – 0.50 
0.02 – 0.50 
0.02 – 0.50 
Nb
0.003 – 0.15
0.003 – 0.15 
0.003 – 0.15 
Al
0.005 – 0.20 
0.005 – 0.20 
0.005 – 0.20 
N
0 – 0.02 
0 – 0.02 
0 – 0.02 
Sb
0.0005 – 0.02 
0.0005 – 0.02 
0.0005 – 0.02 
W
0 – 0.30
-
0
Co
0 – 0.30 
-
0
Hf
0 – 0.20 
-
0
Zr
0 – 0.20 
-
0
Ti
0 – 0.10 
0 – 0.01
0 – 0.01 
Fe
Balance
Balance
Balance


	The Examiner notes that the amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium disclosed by Omori et al. (‘261) overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium from the amounts disclosed by Omori et al. (‘261) because Omori et al. (‘261) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “for nitrocarburizing” in claim 1, the Examiner notes that although Omori et al. (‘261) discloses wherein the steel would be used for nitrocarburizing, this recitation has been considered a recitation of intended use that would not further limit the structure of the steel. MPEP 2111.02 II. 

	With respect to the recitation “wherein the chemical composition satisfies Formula (1):
	9.5 ≤ ([Cr]/52 + [V]/50.9 + {Nb]/92.9 + M) x 103 ≤ 18.5   …(1)
Where M is a sum total of [W]/183.8, [Co]/58.9, [Hf]/178.5, [Zr]/91.2, and [Ti]/47.9, and parentheses [ } represent a content of a corresponding element in the parentheses in mass%” in claim 1, Omori et al. (‘261) discloses compositions such as one comprising 0.05 mass percent carbon, 1 mass percent silicon, 1 mass percent manganese, 0.02 mass percent phosphorus, 0.03 mass percent sulfur, 0.40 mass percent chromium, 0.20 mass percent molybdenum, 0.10 mass percent vanadium, 0.15 mass percent niobium 0.1 mass percent aluminum, 0.01 mass percent nitrogen, 0.01 mass percent antimony and 0.01 mass percent titanium and Formula 1 would have a value of 11.48 and would be within the 9.5 and 18.5 as claimed. 
	In regard to claim 4, Omori et al. (‘261) discloses a core having a substantially similar composition relative to that set forth in claim 1 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 4, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) discloses a substantially similar composition processed in a substantially . .

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261) as applied to claim 1, and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469). 
	In regard to claim 2, Omori et al. (‘261) discloses steel alloys for nitrocarburizing as set forth above, but Omori et al. (‘261) does not specify wherein boron would be included in the steel alloys. 
	Davis et al. teaches adding about 0.001 mass percent boron to steels in order to improve the hardenability (ASM Handbook Volume 1, pg. 469). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add about 0.001 mass percent boron, as disclosed by Davis et al., to the steel alloys, as disclosed by Omori et al. (‘261), in order to improve hardenability, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 469). 
	In regard to claim 6, Omori et al. (‘261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) discloses a core having a substantially similar composition relative to that set forth in claim 2 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 6, Omori et al. . 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) and Davis et al. (ASM Handbook Volume 1, pg. 145). 
In regard to claim 5, Omori et al. (‘261) in view of Davis et al. (pg. 469) discloses steel alloys for nitrocarburizing with added boron for hardenability, but neither Omori et al. (‘261) nor Davis et al. (pg. 469) specify the presence of lead.
Davis et al. (ASM Handbook Volume 1, pg. 145) discloses wherein lead in an amount of 0.15 to 0.35 mass percent would generally be added to carbon and alloy steels in order to improve the machining characteristics (pg. 145). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the steels having added boron, as disclosed by Omori et al. (‘261), and further in view of Davis et al. (pg. 469), by adding 0.15 to 0.35 mass percent lead, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145), in order to improve the machining characteristics, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145). 
In regard to claim 8, Omori et al. (‘261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469 and pg. 145) discloses a core having a substantially similar composition relative to that set forth in claim 5 and nitrocarburizing the core structure for 10 minutes or longer under the same atmosphere of NH3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than 
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 8, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) discloses a substantially similar composition processed in a substantially similar way, chromium-containing precipitates in the bainite phase would also be expected. MPEP 2112.01 I. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (US 2015/0159261) as applied to claim 1, and further in view of Davis et al. (ASM Handbook Volume 1, pg. 145). 
	In regard to claim 3, Omori et al. (‘261) discloses steel alloys for nitrocarburizing as set forth above, but Omori et al. (‘261) does not specify wherein lead would be included in the steel alloys. 
Davis et al. (ASM Handbook Volume 1, pg. 145) discloses wherein lead in an amount of 0.15 to 0.35 mass percent would generally be added to carbon and alloy steels in order to improve the machining characteristics (pg. 145). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.15 to 0.35 mass percent lead, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145, to the steel alloys, as disclosed by Omori et al. (‘261), in order to improve machining characteristics, as disclosed by Davis et al. (ASM Handbook Volume 1, pg. 145). 
	In regard to claim 7, Omori et al. (‘261), and further in view of Davis et al. (ASM Handbook Volume 1, pg. 145) discloses a core having a substantially similar composition relative to that set forth in 3:N2CO2 = 50:45:5 [0119-0120] whereas in the instant specification it is taught to nitrocarburize for 3.5 hours. Thus a surface layer with a composition of nitrogen and carbon higher than that of the core would be expected. Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the time and/or temperature to achieve the desired case depth of diffused carbon and nitrogen. MPEP 2144.05 II.
	With respect to the recitation “wherein Cr-containing precipitates, V-containing precipitates, and Nb-containing precipitates are dispersion-precipitated in the bainite phase” in claim 7, Omori et al. (‘261) discloses the presence of vanadium and niobium-containing precipitates in the bainite phase [0020]. Since Omori et al. (‘261) and further in view of Davis et al. (ASM Handbook Volume 1, pg. 469) discloses a substantially similar composition processed in a substantially similar way, chromium-containing precipitates in the bainite phase would also be expected. MPEP 2112.01 I. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15/559,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, claim 1 of copending Application No. 15/559,950 discloses steel alloys having compositions relative to that of the instant invention as set forth below.
Element
Instant Claim
(mass percent)
Copending App. No. 15/559,950
(mass percent)
Overlap 
C
0.01 – 0.10
0.01 – less than 0.20
0.01 – 0.10
Si
0 - 1
0 – 1 
0 – 1 
Mn
0.50 – 3.00
0.50 – 3.0 
1.50 – 3.0 
P
0 – 0.02 
0 – 0.02 
0 – 0.02 
Element
Instant Claim
(mass percent)
Copending App. No. 15/559,950
(mass percent)
Overlap 
S
0 – 0.06 
0 – 0.06 
0 – 0.06 
Cr
0.30 – 0.90 
0.30 – 3.0 
0.30 – 3.0
Mo
0.005 – 0.20 
0.005 – 0.40 
0.005 – 0.20 
V
0.02 – 0.50 
0.02 – 0.50 
0.02 – 0.50 
Nb
0.003 – 0.15
0.003 – 0.20
0.003 – 0.15 
Al
0.005 – 0.20 
0.01 – 2
0.01 – 0.20 
N
0 – 0.02 
0 – 0.02 
0 – 0.02 
Sb
0.0005 – 0.02 
0.0005 – 0.02 
0.0005 – 0.02 
W
0 – 0.30
-
0
Co
0 – 0.30 
-
0
Hf
0 – 0.20 
-
0
Zr
0 – 0.20 
-
0
Ti
0 – 0.10 
more than 0.005– less than 0.025
more than 0.005– less than 0.025
Fe
Balance
Balance
Balance


The Examiner notes that the amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium disclosed in the claims of copending Application No. 15/559,950 overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, phosphorus, sulfur, chromium, molybdenum, vanadium, niobium, aluminum, nitrogen, antimony, tungsten, cobalt, hafnium, zirconium and titanium from the amounts disclosed by copending Application No. 15/559,950  because copending Application No. 15/559,950 discloses the same utility throughout the disclosed ranges.
Still regarding instant claim 1, claim 1 of copending Application No. 15/559,950 also teaches a steel for nitrocarburizing with “contains” transitional language and the compositions set forth in each would meet the compositional requirements set forth in each as well due to substantially similar compositions. Finally, both instant claim 1 and copending Application No. 15/559,950 discloses more than 50% area ratio of bainite with copending Application No. 15/559,950 disclosing at least 80%. 
In regard to instant claim 2, claim 2 of copending Application No. 15/559,950 discloses the same amounts of boron, copper and nickel as instant claim 2. 
In regard to instant claims 3 and 5, claim 2 of copending Application No. 15/559,950 discloses the same amounts of lead, bismuth, zinc and tin as in instant claim 3. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.